DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 13, 2022, has been entered.

Acknowledgments
In the reply, filed on September 13, 2022, Applicant requested the consideration of the previously submitted amendment of August 15, 2022.
In the reply, filed on August 15, 2022, Applicant amended claims 1 and 49.
Applicant added new claim 50.
In the final rejection of June 13, 2022, Examiner objected to claim 49. Applicant amended claim 49. Objection is withdrawn.
Currently, claims 1, 2, 4-8, 10, 11, 17, and 48-50 are under examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim 50 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Choi (KR 1020030044649).
	In regards to claim 50, Choi teaches a nasal irrigation device (Figures 1-16) comprising:
a source of saline solution (saline solution reservoir 140)
an effluent receptacle (rhinorrhea reservoir 150)
a powered pressure source (diaphragm pumps 50, 50) for forming a negative relative pressure in the effluent receptacle (page 13, 3rd paragraph in English)
a nasal interface (nozzle mechanism 160) for engaging a device user's first and second nostrils with first and second nozzles (air ejection holder 162 and suction tip 173), wherein the nasal interface is disposed above the effluent receptacle (Figure 11) 
a fluid passageway (Figure 3) to communicate the source of saline solution with the effluent receptacle through first and second fluid conduits (fluid ejection holder 166 and tip holder 172) and a nasal cavity of the user (Figures 15-16) wherein the first and second nozzles are respectively mounted to the first and second fluid conduits (Figure 3) and wherein a liquid flow of the saline solution into the fluid passageway and the nasal cavity is effected by the negative relative pressure (Figures 15-16)(page 13, 3rd paragraph in English)
a housing that includes a top cover (locking cap 170) and a lower housing wall (case 10) 
wherein the top cover includes an opening (of locking cap [170] which receives saline solution reservoir 140, shown in Figure 11) for the source of saline solution, and the lower housing wall includes a mount (case cap 15) for the effluent receptacle
wherein the powered pressure source is located within the housing (Figure 2)

Response to Arguments
Applicant's arguments filed August 15, 2022, have been fully considered but they are not persuasive:
	In regards to claim 50, Applicant argued: In addition, Applicant submits that Choi does not meet the claim limitation of "a fluid passageway to communicate the source of saline solution with the effluent receptacle through first and second fluid conduits and a nasal cavity of the user wherein the first and second nozzles are respectively mounted to the first and second fluid conduits and wherein a flow of the saline solution into the fluid passageway and the nasal cavity is effected by the negative relative pressure."… As best understood by Applicant, fluid flow in Choi from saline reservoir (140, 142) to effluent receptacle (150, 152) is not possible due to the negative relative pressure produced in the effluent receptacle alone… Applicant does not believe that the negative relative pressure created in the effluent receptacle (150, 152) alone would be sufficient to suck pure liquid saline upwards in the device of Choi. In this regard, Applicant notes that paragraph [0041] of the present application states that the maximum amount of vacuum for claimed device is limited to not more than about 5.5 inches of mercury, which is roughly 2.7 psi. In contrast, the negative pressure required to suck the pure liquid saline upwards in the6 device of Choi would be the pressure required to lift the saline against air pressure, which is roughly 14.7 psi. In this regard, in Choi, the flow of liquid must run "uphill" from the saline reservoir (140, 142) to the effluent receptacle (150, 152), unlike the device of the present disclosure (Remarks, pages 5-7). Examiner disagrees. First, Choi teaches a fluid passageway (Figure 3) to communicate the source of saline solution (saline solution reservoir 140) with the effluent receptacle (rhinorrhea reservoir 150) through first and second fluid conduits (fluid ejection holder 166 and tip holder 172) and a nasal cavity of the user (Figures 15-16) wherein the first and second nozzles (air ejection holder 162 and suction tip 173) are respectively mounted to the first and second fluid conduits (Figure 3) and wherein a liquid flow of the saline solution into the fluid passageway and the nasal cavity is effected by the negative relative pressure (Figures 15-16)(page 13, 3rd paragraph in English). Second, claim 50 does not recite: negative relative pressure produced in the effluent receptacle “alone”, as argued by Applicant, thus not required to be taught by the prior art reference. Third, claim 50 does not recite: the negative relative pressure created in the effluent receptacle “alone” would be sufficient to suck “pure” liquid saline “upwards” in the device, as argued by Applicant, thus not required to be taught by the prior art reference. Fourth, claim 50 does not recite: “the maximum amount of vacuum for claimed device is limited to not more than about 5.5 inches of mercury, which is roughly 2.7 psi”, as argued by Applicant, thus not required to be taught by the prior art reference.
	In regards to claim 50, Applicant argued: New independent claim 50 further specifies that the flow of saline solution is a liquid flow. In contrast, as best seen in Figure 16 of Choi, the saline solution is mixed with air and converted into an aerosol. This is another distinction between the presented claim and the disclosure of Choi (Remarks, page 7). Examiner disagrees. Choi teaches a liquid flow of the saline solution (page 13, 3rd paragraph in English: jets the saline solution stored in the equation salty water reservoir (140)).

Allowable Subject Matter
Claims 1, 2, 4-8, 10, 11, 17, 48, and 49 are allowed.
	In regards to independent claim 1, the prior art of record does not disclose or render obvious at the time the invention was made the combination of a nasal irrigation device, as claimed, specifically including wherein the source of saline solution is positioned above the effluent receptacle.
	Choi teaches a nasal irrigation device (Figures 1-16) comprising a source of saline solution (saline solution reservoir 140) and an effluent receptacle (rhinorrhea reservoir 150). However, Choi does not teach wherein the source of saline solution is positioned above the effluent receptacle, as Choi instead teaches the source of saline solution is positioned side by side to the effluent receptacle with a bottom portion of the source of saline solution positioned below the effluent receptacle (Figure 15). There is no motivation in the prior art of record to modify the source of saline solution, of the device of Choi, to be positioned above the effluent receptacle.
	Thus, independent claim 1 is allowed. Dependent claims 2, 4-8, 10, 11, 17, 48, and 49 are allowed by virtue of being dependent upon independent claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEFALI D PATEL/Primary Examiner, Art Unit 3783